                          UNITED STATES DISTRICT COURT
                             (DISTRICT OF COLUMBIA)

SONIA TAYLOR-WATSON                     :
2319 Willow Shade Court                 :
Logansville, GA 30057                   :
                                        :
And                                     :
                                        :
ASHLEY MARIE DAVIS                      :           CASE NO:________________________
5224 Village Way                        :
Nashville, TN 37211                     :
                                        :
And                                     :
                                        :
JUSTIN COWLING                          :
400 Army-Navy Drive #715                :
Arlington, VA22202                      :
                                        :
                            Plaintiffs  :
                                        :
       -vs-                             :
                                        :
K COLEMAN LEGAL DOCUMENT                :
PREPARATION, LLC                        :
1629 K Street, N.W., Suite 300          :
Washington, D.C. 20006                  :
(An unincorporated entity with no       :
registered agent)                       :
                                        :
And                                     :
                                        :
KATRINA COLEMAN                         :
13910 Castle Blvd. Apt. 101             :
Silver Spring, MD 20904                 :
                                        :
                            Defendants. :

                                         COMPLAINT
 (Violations of the District of Columbia Wage Payment and Collection Law under D.C. Code §
                            32-1301et. seq., Breach of Contract, Fraud)

       1.     Plaintiffs bring this action to recover damages against Defendants for their willful

failure to pay wages and accrued leave under the District of Columbia Wage Payment and



                                                1
Collection Law (“DCWPCL”) (D.C. Code § 32-1301et. seq. and the District of Columbia

Accrued Safe and Sick Leave Act (“ASSLA”), (D.C. Code § 32-131.01 et. seq.) and for their

failure to reimburse them for hotel, flight and parking expenses that they incurred after resigning

from their employment with K Coleman Legal Document Preparation, LLC on September 25,

2020.

                                JURISDICTION AND VENUE

        2.     Jurisdiction is proper under 28 U.S.C. § 1332 (diversity of citizenship). The

amount in controversy exceeds $75,000.00.

        3.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because one of the Defendants

resides in the District of Columbia and a substantial part of the events or omissions giving rise to

Plaintiffs’ claims occurred in the District of Columbia.

                                            PARTIES

        4.     Plaintiff, Sonia Taylor-Watson, is an adult resident of the State of Georgia and

was employed by the Defendant(s) from August 24, 2020 until September 18, 2020.

        5.     Plaintiff, Ashley Marie Davis, is an adult resident of the State of Tennessee and

was employed by the Defendant(s) from August 24, 2020 until September 18, 2020.

        6.     Plaintiff, Justin Cowling, is an adult resident of the State of Virginia and was

employed by Defendant(s) from August 24, 2020 until September 18, 2020.

        7.     Defendant, K Coleman Legal Document Preparation, LLC, is a District of

Columbia defacto corporation that is engaging in tax preparation and legal services. Its principal

member and chief executive officer is Katrina Coleman. However, upon information and belief,

Katrina is not authorized to practice law in the District of Columbia or any other jurisdiction nor

does she employ lawyers to practice law at her company.



                                                 2
       8.      Defendant, Katrina Coleman, is an adult resident of the State of Maryland. She is

the founding member and chief executive officer of K Coleman Legal Document Preparation,

LLC. She resides at 13910 Castle Boulevard, Silver Spring, MD 20904. She exercises ownership

and control over the pay practices of K Coleman Legal Documents Preparation, LLC.

         FACTUAL ALLEGATIONS SPECIFIC TO SONIA TAYLOR-WATSON

       1.      Plaintiff Taylor-Watson was hired as Director of Marketing by Defendant(s)

Katrina Coleman and K Coleman Legal Document Preparation, LLC (the “Company” or

“KCLDP”) on August 24, 2020 at an hourly rate of $49.48. According to the offer letter dated

August 11, 2020, and provided to her by KCLDP, she began to accrue Paid Time-Off (PTO) on

September 14, 2020.

       2.      Prior to hiring Taylor-Watson, KCLDP agreed to reimburse Taylor-Watson for

expenses that she incurred when she traveled to the District of Columbia to interview for the

position. These expenses included hotel, airfare, rental car and parking.

       3.      Taylor-Watson incurred $695.92 in expenses. However, she was never

reimbursed by KCLDP as promised once she began her employment.

       4.       According to her job description, Taylor-Watson was responsible for developing

and implementing a marketing strategy for the KCLDP. However, once she began her

employment, she was requested by the KCLDP to perform work unrelated to her job description.

Despite this, she performed the services required by the KCLDP.

       5.      All services performed by Plaintiff Taylor-Watson as an employee were

performed remotely from her residence in Loganville, Georgia.

       6.        On September 13, 2020, per Company request, Taylor-Watson submitted time

sheets to Defendants K Coleman and KCLDP to reflect the number of hours that she worked for



                                                3
each week. Should she submit her timesheet by September 13, 2020, she was informed by

Coleman and KCLDP that she would be paid Friday, September 18, 2020 for the work she

performed. However, she was not paid for any of the services that she performed on behalf of

the Company.

       7.        After making several inquiries as to when she would be paid, Coleman informed

Taylor-Watson that she would be paid on October 2, 2020 and that her check would be mailed to

her residence.

       8.        On September 18, 2020, Taylor-Watson resigned from her employment with

Defendants.

       9.        On October 9, 2020, Taylor-Watson received her check via U.S. Mail at her

residence in Georgia. However, it reflected an amount that was much less than the hours that she

worked and it was not signed.by Coleman or any other authorized representative of KCLDP.

       10.       Plaintiff Watson-Taylor worked 142 hours from August 24, 2020 to September

18, 2020. The unsigned check mailed to her reflected a gross pay of $5,015.04. However, she

was actually owed gross pay of $6,485.14 according to her submitted time sheet. At no time did

KCLDP dispute the number of hours Plaintiff Taylor-Watson worked at the time she submitted

her time sheet on September 13, 2020.

       11.       Taylor-Watson was eligible for two hours of PTO from September 14, 2020

through September 18, 2020. The total amount of PTO owed to her after she resigned was

$98.96 (based on an hourly rate of $49.48). However, she was never paid her PTO by Coleman

and/or KCLDP when she resigned.

             FACTUAL ALLEGATIONS SPECIFIC TO ASHLEY MARIE DAVIS




                                                4
        12.      Plaintiff Davis was hired by KCLDP as a Fundraising Coordinator on August 24,

2020 at an hourly rate of $39.66. According to the offer letter dated August 11, 2020 and

provided to her by KCLDP, she began to accrue Paid Time-Off (PTO) on September 14, 2020.

        13.      Prior to hiring Davis, KCLDP agreed to reimburse Davis for expenses she

incurred when she traveled for the District of Columbia to interview for the position. These

expenses included hotel, airfare, rental car and parking.

        14.      Davis incurred $683.95 in expenses. However, she was never reimbursed by

KCLDP as promised once she began her employment.

        15.      Davis was hired by KCLDP as director of development and marketing and

performed services such as grant writing and putting together corporate sponsorship packages.

        16.      All services performed by Davis as an employee were performed remotely from

her previous residences in Maryland and the District of Columbia.

        17.      On September 13, 2020, per Company request, Davis submitted timesheets to

Defendants Coleman and KCLDP to reflect the number of hours that she worked for each week

up to that point with the expectation that she would be paid by September 18, 2020. However,

she was not paid for any of the services that she performed on behalf of the Company.

       18.       After making several inquiries as to when she would be paid, Coleman informed

Davis via email that she would be paid on October 2, 2020 and that her check would be mailed to

her residence.

       19.       On September 18, 2020, Davis resigned from her employment with Defendants.

       20.       On October 9, 2020, Davis received her check via U.S. Mail at her residence in

Tennessee. However, it reflected an amount that was much less than the hours that she worked

and it was not signed.by Coleman or any other authorized representative of KCLDP.



                                                 5
        21.    Plaintiff Davis worked 123 hours from August 24, 2020 to September 13, 2020.

The unsigned check mailed to her residence reflected a gross pay of $5,125.87. However, she

was actually owed gross pay of $4,878.18 according to her submitted time sheet. At no time did

KCLDP dispute the number of hours that Davis worked at the time she submitted her time sheet

on September 13, 2020.

        22.     Davis was eligible for two hours of PTO from September 14, 2020 through

September 18, 2020. The total amount of PTO owed to her after her resignation was $86.00

(based on an hourly rate of $43.00). However, she was never paid her PTO by Coleman and

KCLDP when she resigned.

              FACTUAL ALLEGATIONS SPECIFIC TO JUSTIN COWLING

        23.    Plaintiff Justin Cowling was hired by KCLDP as Director of Public Relations on

August 24, 2020 at an hourly rate of $33.65. According to the offer letter dated August 9, 2020

and provided to him by KCLDP, he began to accrue Paid Time-Off (PTO) on September 14,

2020.

        24.    All services performed by Cowling as an employee were performed remotely

from his former residence in the District of Columbia.

        25.    On September 13, 2020, per Company request, Cowling submitted timesheets to

Defendants Coleman and KCLDP to reflect the number of hours that he worked for each week

up to that point with the expectation that she would be paid by September 18, 2020. However,

he was not paid for any of the services that he performed on behalf of the Company.

        26.    After making several inquiries as to when he would be paid, Coleman informed

Cowling via email that he would be paid on October 2, 2020 and that his check would be mailed

to his new residence in Arlington, Virginia.



                                                6
         27.   On September 18, 2020, Cowling resigned from his employment with

Defendants.

         28.   On October 9, 2020, Cowling received his check via U.S. Mail at a previous

residence in the District of Columbia. However, it reflected an amount that was much less than

the hours that he worked and it was not signed by Coleman or any other authorized

representative of KCLDP.

         29.   Plaintiff Cowling worked 130 hours from August 24, 2020 to September 18,

2020. The unsigned check mailed to his residence reflected a gross pay of $2,422.80. However,

he was actually owed gross pay of $4,374.50 according to his submitted time sheet. At no time

did KCLDP dispute the number of hours that Cowling worked at the time he submitted his time

sheet on September 13, 2020.

         30.    Cowling was eligible for two hours of PTO from September 14, 2020 through

September 18, 2020. The total amount of PTO owed to him after his resignation was $67.30

(based on an hourly rate of $33.65). However, he was never paid his PTO by Coleman and

KCLDP when he resigned.

               FACTUAL ALLEGATIONS SPECIFIC TO ALL PLAINTIFFS

         31.   On or about October 16, 2020, Coleman agreed to meet with Plaintiff Cowling

and another employee (Sarda Smith) – not currently represented by the undersigned – to provide

a signed check to him and Ms. Smith as well as a signed check for Plaintiffs Taylor-Watson and

Davis.

         32.   On October 17, 2020, Plaintiff Cowling presented his check to the bank for

payment and was told there were insufficient funds. Plaintiffs Taylor-Watson and Davis’ check

were drawn from the same bank as the check provided to Plaintiff Cowling. Plaintiff Cowling



                                               7
immediately contacted the Metropolitan Police Department and filed a criminal complaint

against Ms. Coleman for criminal fraud.

                 FACTUAL ALLEGATIONS SPECIFIC TO DEFENDANTS

       33.     Defendants Coleman personally hired Plaintiffs Taylor-Watson, Davis and

Cowling as the principal member of KCLDP and set their rate of pay.

       34.     Defendants Coleman and KCLDP were responsible for paying Plaintiffs Taylor-

Watson, Davis and Cowling.

       35.     At all relevant times, Defendant Coleman knew of KCLDP’s pay practices and

had the authority to control those pay practices.

       36.     At all relevant times, Defendant Coleman was the sole signature authorized on

KCLDP’s operating account for which checks to Plaintiffs would be issued from.

       37.     At all relevant times, all checks issued by KCLDP were either signed or supposed

to be signed by Defendant Coleman.

       38.     Defendant Coleman willfully failed to pay Plaintiffs on at least two occasions: (1)

upon the resignation of all plaintiffs; and (2) failing to sign the checks of all Plaintiffs once she

agreed to mail them to all Plaintiffs.

       39.     At all relevant times, Defendants had the power to control Plaintiffs’ work

schedule.

       40.     At all relevant times, Defendants had the power to supervise and control

Plaintiffs’ work.

       41.     At all relevant times, Defendants were aware that they were legally required to

pay Plaintiffs within seven (7) days of their resignation.




                                                    8
       42.     At all relevant times, Defendants were aware that they were legally required to

timely pay Plaintiffs all wages legally due to them.

                                    COUNT I
                    FAILURE TO PAY WAGES UNDER THE DCWPCL

                                      (As to all Defendants)

       43.      Plaintiffs incorporate the foregoing paragraphs as fully alleged herein.

       44.     Each defendant was an “employer” of Plaintiffs within the meaning of the District

of Columbia Wage Payment and Collection Law, (DCWPCL) D.C. Code §32-1301(B).

       45.     The DCWPCL requires employers to pay employees (not having a written

contract of employment for a period in excess of 30 days) who quits or resigns, wages upon the

next regular payday or within 7 days from the date of quitting or resigning, whichever is earlier.

See D.C. Code § 32-1303(2).

       46.     For purposes of the DCWPCL, “wages” include, among other things, regular,

minimum, and overtime wages. See D.C. Code § 32-1303(3).

       47.     Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiffs

all regular wages legally owed to them for performance of work.

       48.     Defendants’ violations of the DCWPCL were willful.

       49.     For their violations of the DCWPCL, Defendants are liable to Plaintiffs for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages,

reasonable attorneys’ fees and expenses, interest, court costs, and any other relief deemed

appropriate by the Court. See Martinez v. Asian 328, LLC, 220 F. Supp.3d 117, 123 (D.D.C

2016) (“[T]he liquidated damages provision of the DCWPCL awards treble damages as

liquidated damages in addition to the actual damages in the form of unpaid wages.”)




                                                 9
                                            COUNT II
                                    BREACH OF CONTRACT
                                      (As to all Defendants)

       50.     Plaintiffs incorporate the foregoing paragraphs as specifically alleged herein.

       51.     Defendants offered to reimburse Plaintiffs Taylor-Watson and Davis any and all

expenses incurred as a result of their travel to the District of Columbia for an interview with

Defendants in August and September 2020.

       52.     Plaintiffs Taylor-Watson and Davis accepted this offer and incurred airfare,

lodging and parking expenses as a result of meeting with the Defendants so that Defendants

could conduct an in-person interview of them.

       53.     Plaintiff Taylor Watson is owed $695.92 in reimbursements that have yet to be

paid by Defendants at the time of this filing.

       54.     Plaintiff Davis is owed $683.95 in reimbursements that have yet to be paid by

Defendants at the time of this filing.

       55.     Despite repeated requests by Plaintiffs, Defendants refuse to reimburse Plaintiffs

for the expenses that each incurred.

       56.     Pursuant to an August 11, 2020 offer letter given to Plaintiffs Davis and Cowling,

Defendants also promise to pay up to 104 hours of accrued overtime (2 Hours/Week) beginning

on September 14, 2020.

       57.     Plaintiffs Davis and Cowling worked from September 14, 2020 through

September 18, 2020 but were never paid their PTO upon their resignation.

       58.     Plaintiff Davis is owed $86.00 in unpaid PTO (at a rate of $43.00 per hour) and

Plaintiff Cowling is owed $67.30 in PTO (at a rate of $33.65 per hour)




                                                 10
       59.     Despite repeated requests by Plaintiff Davis and Cowling that they be paid PTO

as outlined in their respective offer letters, Defendants refuse to pay PTO as promised.

                                           COUNT III
                                             FRAUD
                                      (As to all Defendants)

       60.     Plaintiffs incorporate the foregoing paragraphs as specifically alleged herein.

       61.     That Defendants falsely represented that the checks it tendered to Plaintiffs for

payment for labor rendered could be cashed.

       62.     That Defendants knew or should have known that there were insufficient funds to

cover the checks tendered to all Plaintiffs and they knew or should have known that those checks

could not be cashed by Plaintiff.

       63.     That Defendants intended to deceive Plaintiffs by tendering checks totaling at

least $12,563.71 to all three Plaintiffs with knowledge that those checks were deficient and could

not be cashed by the Plaintiffs.

       64.     That Plaintiffs justifiably relied on the Defendants’ representations (via her

signature on bearer paper) that the checks tendered to them could be cashed.

       65.     That Plaintiffs’ reliance that checks tendered to them by Coleman and the

Company and/or its agents was reasonable.

       66.     That Plaintiffs suffered and continue to suffer damages and harm due to the

nefarious, fraudulent actions of Defendants.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment against

the Defendants, jointly and severally, in the current total amount of $250,000.00 and grant the

following relief:



                                                11
    (1) Award Plaintiffs unpaid regular wages legally owed, plus three times the amount of

         unpaid wages as liquidated damages, pursuant to the DCWPCL under D.C. Code

         §§32-1303(4) and 32-1308; and

    (2) Award Plaintiffs pre-judgment and post judgment interest as permitted by law; and

    (3) Award Plaintiffs attorneys’ fees and expenses computed pursuant to the matrix

         approved by Salazar v. District of Columbia, 123 F. Supp.2d 8 (D.D.C. 2000), and

         updated to account for the current market hourly rate for attorney’s fees, pursuant to

         the DCWPCL pursuant to D.C. Code § 32-1308(b)(1) (as of this date: approximately

         $5,000.00); and

    (4) An additional amount as punitive damages for the fraud committed by Defendants

         and detrimentally relied upon by Plaintiffs; and

    (5) Award Plaintiffs court costs;

    (6) Award and additional relief the Court deems just and proper.



DATED:      October 23, 2020                       Respectfully submitted,

                                                   SMITH GRAHAM & CRUMP, LLC

                                                   /s/ Jason C. Crump
                                                   _______________________________
                                                   Jason C. Crump, Esq.
                                                   DC BAR NO.: 465205
                                                   4200 Parliament Place, Suite 220
                                                   Lanham, MD 20706
                                                   Tel: 301.925.2001
                                                   Fax: 301.925.2540
                                                   jcrump@smithgrahamcrump.com

                                                   Counsel for Plaintiffs




                                              12
